DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 6,812,492 B1).
With respect to claim 24, Choi discloses, in Figs.3A-3D, a method of forming an integrated assembly, comprising: forming a construction which includes a first semiconductor region between a pair of second semiconductor regions; the first semiconductor region comprising a different composition relative to the second semiconductor regions; forming a transistor gate (33) adjacent the first semiconductor region (see Fig.3B, col.4 lines 4-21 wherein semiconductor 31 with active middle region; two extremity lightly doped different material and gate 33 over active middle region are disclosed); diffusing hydrogen within the first and second semiconductor regions; the conductivity of the second semiconductor regions increasing in response to the hydrogen diffused therein to convert the second semiconductor regions to source/drain regions; the first semiconductor region having the hydrogen diffused therein being a channel region between the source/drain regions; and the source/drain regions, the channel region and the transistor gate being together comprised by a transistor; the transistor gate being configured to induce an electric field in the channel region in an ON-state of the transistor and thereby couple the source/drain regions with one another through the channel region in the ON-state; the transistor having an OFF-state; the channel region having a lower conductivity than the source/drain regions in the OFF-state of the transistor (see Fig.3D, col.4 lines 34-52 wherein source region 31S and a drain region 31 D are formed at portions of the active layer 31 which are heavily doped with n-type impurities composed of PH.sub.3 under 0.1% and H.sub.2 over 99.9%; inherently, in ON-state there is flow of electron within channel active region of a transistor; see col.1 lines 30-35 wherein inherent off-state of transistor is disclosed).
With respect to claim 25, Choi discloses, in Figs.3A-3D, the method wherein the second semiconductor regions of said pair are a same composition as one another (see Fig.3B, col.4 lines 4-21 wherein semiconductor 31 with active middle region; two extremity lightly doped different material and gate 33 over active middle region are disclosed).
With respect to claim 30, Choi discloses, in Figs.3A-3D, the method wherein the transistor gate is formed prior to the diffusing of the hydrogen (see Fig.3D, col.4 lines 34-52 wherein source region 31S and a drain region 31 D are formed at portions of the active layer 31 which are heavily doped with n-type impurities composed of PH.sub.3 under 0.1% and H.sub.2 over 99.9%).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
With respect to claim 27, Choi discloses, in Figs.3A-3D, he method of claim 24 wherein the conductivity of the source/drain regions is greater than the conductivity of the channel region in the OFF-state of the transistor.
Even though Choi does not disclose the source/drain regions is at least about 10-times greater than the conductivity, the said range is predictable by simple engineering optimization motivated by a design choice such as the transistor switch speed optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 28, Choi discloses, in Figs.3A-3D, he method of claim 24 wherein the conductivity of the source/drain regions is greater than the conductivity of the channel region in the OFF-state of the transistor.
Even though Choi does not disclose the source/drain regions is at least about 100-times greater than the conductivity, the said range is predictable by simple engineering optimization motivated by a design choice such as the transistor switch speed optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 29, Choi discloses, in Figs.3A-3D, he method of claim 24 wherein the conductivity of the source/drain regions is greater than the conductivity of the channel region in the OFF-state of the transistor.
Even though Choi does not disclose the source/drain regions is at least about 1000-times greater than the conductivity, the said range is predictable by simple engineering optimization motivated by a design choice such as the transistor switch speed optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Claims 24-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Verhulst et al. (US 2012/0045879 A1 hereinafter referred to as “Verhulst”) in view Choi.
With respect to claim 24, Verhulst discloses, in Figs.2-4 and 5A-5B, a method of forming an integrated assembly, comprising: forming a construction which includes a first semiconductor region (4) between a pair of second semiconductor regions (3, 9); the first semiconductor region (4) comprising a different composition relative to the second semiconductor regions (3, 9); forming a transistor gate (7) adjacent the first semiconductor region (4); and the source/drain regions, the channel region and the transistor gate being together comprised by a transistor; the transistor gate being configured to induce an electric field in the channel region in an ON-state of the transistor and thereby couple the source/drain regions with one another through the channel region in the ON-state; the transistor having an OFF-state; the channel region having a lower conductivity than the source/drain regions in the OFF-state of the transistor (see Par.[0100]-[0102] wherein hetero-section 3 or 9 are formed onto the channel region 4 such as the heterosection 9 is made of a second semiconductor material which is such that it has a different lattice constant compared to the first semiconductor material used to form the main part of the nanowire with said second semiconductor material may be selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group III/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group II/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof; see Par.[0110]-[0112], tables 1-2, wherein examples of concentrations of source/drain with respect to that of channel are disclosed; see Par.[0074] wherein amount of current in the on-state and FET in the on-current of a MOSFET and off-currents are disclosed). However, Verhulst does not explicitly disclose diffusing hydrogen within the first and second semiconductor regions; the conductivity of the second semiconductor regions increasing in response to the hydrogen diffused therein to convert the second semiconductor regions to source/drain regions; the first semiconductor region having the hydrogen diffused therein being a channel region between the source/drain regions.
Choi discloses, in Figs.3A-3D, a method of forming an integrated assembly, comprising: forming a construction which includes a first semiconductor region between a pair of second semiconductor regions; the first semiconductor region comprising a different composition relative to the second semiconductor regions; forming a transistor gate (33) adjacent the first semiconductor region (see Fig.3B, col.4 lines 4-21 wherein semiconductor 31 with active middle region; two extremity lightly doped different material and gate 33 over active middle region are disclosed); diffusing hydrogen within the first and second semiconductor regions; the conductivity of the second semiconductor regions increasing in response to the hydrogen diffused therein to convert the second semiconductor regions to source/drain regions; the first semiconductor region having the hydrogen diffused therein being a channel region between the source/drain regions; and the source/drain regions, the channel region and the transistor gate being together comprised by a transistor; the transistor gate being configured to induce an electric field in the channel region in an ON-state of the transistor and thereby couple the source/drain regions with one another through the channel region in the ON-state; the transistor having an OFF-state; the channel region having a lower conductivity than the source/drain regions in the OFF-state of the transistor (see Fig.3D, col.4 lines 34-52 wherein source region 31S and a drain region 31 D are formed at portions of the active layer 31 which are heavily doped with n-type impurities composed of PH.sub.3 under 0.1% and H.sub.2 over 99.9%; inherently, in ON-state there is flow of electron within channel active region of a transistor; see col.1 lines 30-35 wherein inherent off-state of transistor is disclosed).
Verhulst and Choi are analogous art because they are all directed to a switching device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Verhulst to include Choi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the source/drain extra doping species in Verhulst by including initially duffusion the entire semiconductor with hydrogen species then duffusion the source/drain regions only with extra hydrogen species as taught by Choi in order to utilize the hydrogen increased conductivity in source/drain as compared to that of channel so as to promote raise source/drain resistivity and higher electron mobility in channel thereby providing an improved charge storage device which exhibits significantly lower sub-threshold swings and having high on-current.
With respect to claim 25, Verhulst discloses, in Figs.2-4 and 5A-5B, the method wherein the second semiconductor regions of said pair are a same composition as one another (see Par.[0073], [0078]-[0080], [0098]-[01 12] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p- type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group IIl/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group II/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
With respect to claim 26, Verhulst discloses, in Figs.2-4 and 5A-5B, the method wherein the second semiconductor regions of said pair are different compositions relative to one another (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p- type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group IIl/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group II/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
With respect to claim 27, Verhulst discloses, in Figs.2-4 and 5A-5B, the method wherein the conductivity of the source/drain regions is at least about 2-times greater than the conductivity of the channel region in the OFF-state of the transistor (see Par.[0110]-[0112], tables 1-2, wherein examples of concentrations of source/drain with respect to that of channel are disclosed; see Par.[0074] wherein amount of current in the on-state and FET in the on-current of a MOSFET and off-currents are disclosed).
Even though Verhulst does not disclose the source/drain regions is at least about 10-times greater than the conductivity, the said range is predictable by simple engineering optimization motivated by a design choice such as the transistor switch speed optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 28, Verhulst discloses, in Figs.2-4 and 5A-5B, the method wherein the conductivity of the source/drain regions is at least about 2-times greater than the conductivity of the channel region in the OFF-state of the transistor (see Par.[0110]-[0112], tables 1-2, wherein examples of concentrations of source/drain with respect to that of channel are disclosed; see Par.[0074] wherein amount of current in the on-state and FET in the on-current of a MOSFET and off-currents are disclosed).
Even though Choi does not disclose the source/drain regions is at least about 100-times greater than the conductivity, the said range is predictable by simple engineering optimization motivated by a design choice such as the transistor switch speed optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 29, Verhulst discloses, in Figs.2-4 and 5A-5B, the method wherein the conductivity of the source/drain regions is at least about 2-times greater than the conductivity of the channel region in the OFF-state of the transistor (see Par.[0110]-[0112], tables 1-2, wherein examples of concentrations of source/drain with respect to that of channel are disclosed; see Par.[0074] wherein amount of current in the on-state and FET in the on-current of a MOSFET and off-currents are disclosed).
Even though Choi does not disclose the source/drain regions is at least about 1000-times greater than the conductivity, the said range is predictable by simple engineering optimization motivated by a design choice such as the transistor switch speed optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 31, Verhulst discloses, in Figs.2-4 and 5A-5B, the method wherein the first and second semiconductor regions comprise first and second semiconductor materials, respectively; and wherein the first and second semiconductor materials comprise at least one metal in combination with one or more of oxygen, sulfur, selenium and tellurium (see Par.[0100]-[0102] wherein hetero-section 3 or 9 are formed onto the channel region 4 such as the heterosection 9 is made of a second semiconductor material which is such that it has a different lattice constant compared to the first semiconductor material used to form the main part of the nanowire with said second semiconductor material may be selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group III/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group II/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
With respect to claim 32, Verhulst discloses, in Figs.2-4 and 5A-5B, the method wherein the at least one metal is one or more of aluminum, gallium, indium, thallium, tin, cadmium and zinc (see Par.[0100]-[0102] wherein hetero-section 3 or 9 are formed onto the channel region 4 such as the heterosection 9 is made of a second semiconductor material which is such that it has a different lattice constant compared to the first semiconductor material used to form the main part of the nanowire with said second semiconductor material may be selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group III/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group II/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof; see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p- type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group IIl/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group II/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
With respect to claim 33, Verhulst discloses, in Figs.2-4 and 5A-5B, the method wherein the first semiconductor material comprises GaO, and wherein the second semiconductor material comprises InGaZnO; where the chemical formulas indicate primary constituents rather than a specific stoichiometry (see Par.[0100]-[0102] wherein hetero-section 3 or 9 are formed onto the channel region 4 such as the heterosection 9 is made of a second semiconductor material which is such that it has a different lattice constant compared to the first semiconductor material used to form the main part of the nanowire with said second semiconductor material may be selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group III/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group II/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof; see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p- type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group IIl/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group II/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
Claims 24 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2010/0140685 A1 hereinafter referred to as “Kang”) in view of Choi.
With respect to claim 24, Kang discloses, in Figs1A-1B and 2A-2N, a method of forming an integrated assembly, comprising: forming a construction which includes a first semiconductor region (106) between a pair of second semiconductor regions (108, 118); the first semiconductor region (106) comprising a different composition relative to the second semiconductor regions (108, 118) (see Par.[0032]-[0036] wherein regions 106, 108, 118 of different materials including dopant are disclosed); forming a transistor gate (130) adjacent the first semiconductor region (106) (see Par.[0032], [0037] wherein a word line driving circuit electrically connected to the plurality of control gates 130b through 130e); and the source/drain regions, the channel region and the transistor gate being together comprised by a transistor; the transistor gate being configured to induce an electric field in the channel region in an ON-state of the transistor and thereby couple the source/drain regions with one another through the channel region in the ON-state; the transistor having an OFF-state; the channel region having a lower conductivity than the source/drain regions in the OFF-state of the transistor (inherently, in transistor ON-state there is flow of electron within channel active region of a transistor). However, Kang does not explicitly disclose diffusing hydrogen within the first and second semiconductor regions; the conductivity of the second semiconductor regions increasing in response to the hydrogen diffused therein to convert the second semiconductor regions to source/drain regions; the first semiconductor region having the hydrogen diffused therein being a channel region between the source/drain regions.
Choi discloses, in Figs.3A-3D, a method of forming an integrated assembly, comprising: forming a construction which includes a first semiconductor region between a pair of second semiconductor regions; the first semiconductor region comprising a different composition relative to the second semiconductor regions; forming a transistor gate (33) adjacent the first semiconductor region (see Fig.3B, col.4 lines 4-21 wherein semiconductor 31 with active middle region; two extremity lightly doped different material and gate 33 over active middle region are disclosed); diffusing hydrogen within the first and second semiconductor regions; the conductivity of the second semiconductor regions increasing in response to the hydrogen diffused therein to convert the second semiconductor regions to source/drain regions; the first semiconductor region having the hydrogen diffused therein being a channel region between the source/drain regions; and the source/drain regions, the channel region and the transistor gate being together comprised by a transistor; the transistor gate being configured to induce an electric field in the channel region in an ON-state of the transistor and thereby couple the source/drain regions with one another through the channel region in the ON-state; the transistor having an OFF-state; the channel region having a lower conductivity than the source/drain regions in the OFF-state of the transistor (see Fig.3D, col.4 lines 34-52 wherein source region 31S and a drain region 31 D are formed at portions of the active layer 31 which are heavily doped with n-type impurities composed of PH.sub.3 under 0.1% and H.sub.2 over 99.9%; inherently, in ON-state there is flow of electron within channel active region of a transistor; see col.1 lines 30-35 wherein inherent off-state of transistor is disclosed).
Kang and Choi are analogous art because they are all directed to a switching device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kang to include Choi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the source/drain extra doping species in Kang by including initially duffusion the entire semiconductor with hydrogen species then duffusion the source/drain regions only with extra hydrogen species as taught by Choi in order to utilize the hydrogen increased conductivity in source/drain as compared to that of channel so as to promote raise source/drain resistivity and higher electron mobility in channel thereby providing an improved charge storage device which exhibits significantly lower sub-threshold swings and having high on-current.
With respect to claim 34, Kang discloses, in Figs.1A-1B and 2A-2N, the method comprising: coupling one of the source/drain regions with a storage element; coupling the other of the source/drain regions with a digit line; coupling the transistor gate with a wordline; and wherein the transistor and the storage element are comprised by a memory cell (see Fig.1B, Par.[0032], [0037], [0044]-[0046] wherein a word line WLs driving circuit electrically connected to the plurality of control gates 130b through 130e and lower select lines USLs are disclosed).
With respect to claim 35, Kang discloses, in Figs.1A-1B and 2A-2N, the method wherein the memory cell is one of many substantially identical memory cells formed within a memory array; wherein the wordline is one of many wordlines formed within the memory array; wherein the digit line (USLs) is one of many digit lines formed within the memory array; and wherein each of the memory cells is uniquely addressed through one of the digit lines in combination with one of the wordlines (see Fig.1B, Par.[0032], [0037], [0044]-[0046] wherein a word line WLs driving circuit electrically connected to the plurality of control gates 130b through 130e and lower select lines USLs are disclosed).
With respect to claim 36, the combination of Kang and Choi discloses, see Kang discloses in Figs.1A-1B and 2A-2N, the method wherein the memory array is formed proximate circuitry having interfaces between silicon and silicon dioxide; and wherein the diffusing of the hydrogen also diffuses the hydrogen into the circuitry to passivate said interfaces (the idea of having hydrogen diffusion through gate oxide is borrowed from Choi).
With respect to claim 37, the combination of Kang and Choi discloses, see Kang discloses in Figs.1A-1B and 2A-2N, the method wherein the memory array is formed over CMOS circuitry, with the CMOS circuitry including interfaces between silicon and silicon dioxide (see Par.[0041] wherein memory over metal oxide circuit lower select transistor is disclosed); and wherein the diffusing of the hydrogen also diffuses the hydrogen into the CMOS circuitry to passivate said interfaces (the idea of having hydrogen diffusion through gate oxide is borrowed from Choi).
With respect to claim 38, Kang discloses, in Figs.1A-1B and 2A-2N, the method wherein the memory array is formed within a tier; and wherein the tier is within a vertically-stacked arrangement of tiers and is over at least one other of the tiers within the vertically-stacked arrangement.
Citation of Pertinent Prior Art
8.	The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Telephone/Fax Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818